DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  In particular, claim 1 recites "said weighted component is not located on a bottom rear portion of said base" and "wherein said weighted component is not functional for any purpose other than acting as said counterbalance to said lid when said lid is hingedly open relative to said base".   
Regarding the first quoted limitation, it is noted that any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion, and any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a).  See MPEP 2173.05(i).  Although one embodiment is depicted having a weight (530) located toward the front of the base (140) (Figure 5), the instant 
The second quoted limitation is also inadequately supported by the instant specification because there is no disclosure of a weighted component that "is not functional for any purpose other than acting as a counterbalance when said lid is hingedly open relative to said base ".  To the contrary, the instant specification states that the weighted component/portion "functions to lower to center of gravity of the ornament 100, such that the ornament 100 may be more stable" (Applicant's Specification, par. 31).  Therefore, the instant specification teaches that the weight is functional beyond what is recited in the claim.  Additionally, the weight could be used for other purposes (e.g. as a weights for a fishing lure, as a protective cover for something, etc.) and, therefore, does not qualify as "not functional for any purpose" other than the claimed function.  Furthermore, the instant specification does not exclude the weight from being "functional for any other purpose…", which is a negative limitation or exclusionary proviso that constitutes new matter.  See MPEP 2173.05(i).
Claims 4-13 are also rejected under 35 U.S.C. 112(a) because they depend from claim 1. 

Claims 1 and 4-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.

The meaning of claim 1 is unclear because it recites "wherein said weighted component is not functional for any purpose other than acting as said counterbalance to said lid when said lid is hingedly open relative to said base".   The meaning of this limitation is unclear because it is not clear what is meant by the weighted component being "not function al for any other purpose", when the component, having weight and being sized and shaped as shown in the instant specification is necessarily functional for other conceivable purposes.  As noted above, the instant specification even teaches functionality beyond the weighted component serving as a counterbalance for the hingedly-opening lid.  For the sake of compact prosecution, the limitation is interpreted herein as a statement of intended use, indicating that the weighted component in the recited ornament is to be used as a counterbalance to the lid when the lid is hingedly opened.  
Claims 4-13 are also rejected under 35 U.S.C. 112(b) because they depend from claim 1.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iboxnyc (Iboxnyc "New Novelty Christmas Ball Ornament Hanging Unique Fancy Engagement Ring", 2020, p. 1-26), whose product was on sale at least as early as January 14, 2019 in view of Whiteis (US PG Pub. No. 2008/0023357) and/or Steger (US PG Pub. No. 2018/0090958) or in view of Chao (US Pat. No. 3,937,320); claims 1, 7, and 9-13 are rejected as being under 35 U.S.C. 103 as being unpatentable of Whiteis in view of Steger and Iboxnyc; and claims 1, 4-7, and 9-12 are rejected as being under 35 U.S.C. 103 as being unpatentable of Chao in view of Iboxnyc.
Regarding claims 1, 9-11, and 13, Iboxnyc teaches an ornament comprising a substantially hemispherical lid hingedly connected to a substantially hemispherical base including a substantially flat bottom portion (p. 1A-1B, photographs).  When Iboxnyc's ornament is in its closed configuration, the lid rests flush against the base (p. 1, photographs). As shown in the photographs, Iboxnyc's ornament includes a cap connected to the lid and a string (i.e. "hanger") connected to the cap (p. 1, photographs).  
The teachings of Iboxnyc might be considered to differ from the current invention in that the base is not explicitly taught to include a "weighted component" in the recited location.  However, Iboxnyc's product is intended to display jewelry items when it is opened (p. 1, photographs).  Whiteis also teaches configuring the base in a jewelry display box having a lid hingedly connected to a flat-bottomed base, wherein the lid rests flush against the base in a closed position, to have a weighted bottom in order to prevent the box from being top-heavy (i.e. which would cause the case to tip over) when 

Each of Whiteis and Chao differ from the current invention in that their bases and lids do not included the recited shapes.  However, it would have been obvious to one of ordinary skill in the art to fashion Whiteis and Steger and/or Chao's jewelry boxes to have the shape and outer appearance of Iboxnyc's (i.e. the shape of a Christmas ornament, including a hemispherical lid, a hemispherical base with a flat bottom portion, a cap attached to the lid, and a hanger attached to the cap) in order to allow their jewelry boxes to appear as an "unsuspecting Christmas ornament" that can be hung on a tree and to achieve a desired aesthetic appearance, including achieving the aesthetic appearance of a beautiful and bright, shimmering Christmas ball (Iboxnyc, p. 2-3, text).  Furthermore, as the boxes are clearly intended to be decorative, the choice to fashion the recited products to each have a hemispherical lid and base is one of ornamentation, i.e. an aesthetic design choice, and a selection of shape, which are prima facie obvious and do not define the claimed invention over the prior art.  See MPEP 2144.04.
As the weighted components of the prior art are located at the bottom of their respective jewelry boxes, the weighted components necessarily counterbalance the lid and offset the center of gravity change at least to some extent when the lid is hingedly opened relative to the base.  Therefore, the weighted components are capable of functioning as claimed.  


Regarding claims 4-6, Iboxnyc teaches that the interior, i.e. which includes the top of the portion holding the ring and the portion lining the lid, includes black velvet and 
Alternatively, as claim 4 is not recited as the base "further comprising" the recited components and as no particular structure or shapes are required of the recited components, the recited components may be interpreted as part of the components already recited to be in the claimed product. As such, the inverted dome-shaped part of the prior art bases (i.e. the outer shell in both cases) may also be considered the "inset mount base" and the soft material (i.e. the black fabric in Iboxnyc's ornament and item 14 in Chao's box) on/in which the disclosed rings rest may be considered the "inset mount".  Therefore, the "inset mount" is rests on (and is capable of resting on) the "inset mount base".

Regarding claim 7, as discussed above, the rings in the prior art products may be considered to correspond to the "inset mount".  Being ring-shaped, the taught rings each have a hole extending through their centers. 


Regarding claim 12, the teachings of the cited prior art differ from the current invention in that the weighted components, either in the form of added weights or batteries, are not explicitly taught to be "configured to offset a center of gravity change" 
Chao also does not contain any disclosures of gravity offsets or effects on tipping from a weighted component, which may be considered a difference from the current invention.  However, it would have been obvious to one of ordinary skill in the art to configure Chao and Iboxnyc's base to be weighted, including configuring the base to have a weighted insert positioned as taught by Steger and discussed above, including in a "bottom front" of the base, in order to reduce the risk of the/each case from tipping backwards when opened, thereby keeping the bottom surface of the case flat against a horizontal support, as taught by Whiteis and Steger (discussed above), and thereby configuring the weighted component to offset the center of gravity change caused by the lid hingedly opening.  




Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iboxnyc and Whiteis and/or Steger, as applied to claim 1 above, and further in view of Kilmartin (Kilmartin III, US Pat. No. 6,193,066);  claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iboxnyc and Chao, as applied to claim 1 above, and further in view of Kilmartin;  claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chao and Iboxnyc, as applied to claim 1 above, and further in view of Kilmartin; and Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteis, Steger, and Iboxnyc, as applied to claim 1 above, and further in view of Kilmartin.  
Regarding claims 4 and 7, the teachings of the cited prior art may be considered to differ from the current invention in that the taught products are not explicitly taught to comprise an "inset mount base" and an "inset mount" comprising multiple holes resting on the "inset mount base".  However, as discussed above, the cited references teach containers intended to hold and display jewelry items.  Kilmartin further teaches a display pad for displaying jewelry in containers having a stack of several layers that allows a user to mount a variety of jewelry articles within the container (Abstract).  As shown in Figure 2 and discussed by Kilmartin, the upper layers (14, 24, 16; i.e. which correspond to the recited "inset mount") include a top surface (14) that may be made of velvet or flocking (i.e. a "soft material") and an additional layer (34) having multiple holes, and rest upon a bottom layer (20; i.e. "inset mount base") that also includes multiple holes (Fig. 2; col. 3, ln. 6-32).  Kilmartin teaches that his display pad provides an attractive display that allows a user flexibility in mounting a variety different types of jewelry articles in different locations using a variety of mounting techniques (Abstract).  As such, it would have been obvious to one of ordinary skill in the art to include Kilmartin's display pad in the base of the prior art jewelry display containers discussed above in order to provide the containers with an attractive jewelry display that allows a user the flexibility of mounting a variety of different types of jewelry articles with a variety of different mounting techniques.  As previously discussed and as no particular structure or shape has been recited for the claimed components, the upper 

Regarding claims 5 and 6, as discussed above, the prior art products include an "insert" in the lid made of a "soft material" and an "inset mount" in the base including a soft material on its top surface. 

Regarding claim 8, as discussed above, the "inset mount" and "inset mount base" of the prior art structure each include multiple holes.  Kilmartin teaches that jewelry items, such as earrings, may be mounted such that their prongs extend through and engage the holes of the respective layers (col. 4, ln. 22-28).  Although the prior art does not explicitly teach a product including all of the features discussed above and with earring prongs extending through the holes of the layers of the display pad, which might be considered a difference from the current invention, it would have been obvious to one of ordinary skill in the art to make such a product because the cited prior art is directed to containers/devices for holding and displaying jewelry items and earrings are a type of jewelry, because Kilmartin teaches to use his display pad to hold and display earrings by passing the earrings' prongs through the holes of layers of the pad, and in order to use the taught product to store and display earrings.  As such, the assembled product, which includes earrings mounted on/in the display pad in the base via the holes .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Iboxnyc, Whiteis and/or Steger, and Kilmartin, as applied to claim 4 above, and further in view of Kaiser (US Pat. No. 5,547,072);  claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iboxnyc, Chao, and Kilmartin, as applied to claim 4 above, and further in view of Kaiser;  claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chao, Iboxnyc, and Kilmartin, as applied to claim 4 above, and further in view of Kaiser; and claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteis, Steger, Iboxnyc, and Kilmartin, as applied to claim 4 above, and further in view of Kaiser.
Regarding claim 8, the teachings of the cited prior art might be considered to differ from the current invention in that none explicitly teaches including prongs in the base that engage with the "inset mount base". However, as discussed above, the cited prior art references are directed to decorative boxes each including a pad or other support for holding and displaying jewelry items.  Kaiser also teaches a jewelry box with a supportive platform in the base for holding and displaying jewelry (Abstract) and teaches to include protrusions (94, 96) (i.e. "prongs") in the base (88, 90) that both support the display platform while it is installed in the jewelry box and that provide pivot points that assist in the removal of the platform when the jewelry or platform is to be removed (Abstract; col. 4, ln. 26-34; col. 4, ln. 51-53; col. 5, ln. 19-22).  Accordingly, it would have been obvious to one of ordinary skill in the art to include projections (i.e. .

Response to Arguments
Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive.
	Applicant has argued that the claim limitations requiring that the weighted component is "not located on a bottom rear portion of said base" defines the claimed product over the prior art.  However, it would have been obvious to one of ordinary skill the art to include a weighted component in a bottom-front portion of the base for the reasons discussed above.  As also noted above, the limitation appears to be new matter because the instant specification does not exclude the weighted component from being located at the rear bottom of the base.  Applicant is encouraged to specifically point out where each new limitation finds support in the original disclosure when amendments are made.  
	Applicant has further argued that Chao's battery does not meet the claim requirement about the weighted component having no function other than serving as a counterbalance to the lid because Chao's battery functions by powering a light inside of his jewelry case.  However, as noted above, the limitation both appears unsupported by the original disclosure and, because its meaning is indefinite, the limitation is interpreted herein as a statement of intended use.  Chao's battery meets the claim limitation 
	Applicant has further argued that the prior art does not teach including a weighted component that is effective in stabilizing the ornament and preventing rolling.  However, as discussed above, it would have been obvious to include weighted components in the base in order to allow the taught products to stay oriented as intended, i.e. upright on a horizontal surface, when their lids are opened.  Even if the prior art lacks an explicit disclosure worded exactly as stated by Applicant, the weighted bases of the prior art necessarily serve/are capable of serving the purpose that Applicant's weighted base serves.  
	Applicant has further argued that the claimed complementary shape allows the recited weighted component to be located as close to the edge of the base as possible.  However, "being located as close to the edge of the base as possible" is not claimed.  Additionally, it would have been obvious to configure the prior art weighted component to have a shape that is complementary to an interior portion of the base for the reasons discussed above.  
	Applicant has also submitted a Declaration by Mr. Drew Kovacs providing a spreadsheet with sales figures for the "Ornament Box" in the years 2019 and 2020 that Applicant asserts shows commercial success and evidence of the non-obviousness of the claimed invention. The Declaration also asserts that commitments have been made by retailers for 2021 that will result in a further increase in sales.  The Declaration further asserts that the "Ornament Box" was the first product to have the 
	The supplied Declaration is not sufficient in overcoming the obviousness rejections because it does not meet the standards identified in MPEP 716.03.  Firstly, there is no description of the features of the product that is purported to show commercial success and, therefore, no showing that the product that has demonstrated the commercial success is commensurate in scope with the claimed invention, as is required.  See MPEP 716.03(a).  Secondly, there is no showing that the feature that is rejected with obviousness, i.e. the weighted component, rather than other features, e.g. the ornamental appearance alone or in combination with the hinged lid and the flattened bottom, is responsible for the commercial success.  As such and as no nexus has been drawn, it is unclear that the purported commercial success is derived from the portion of the claimed invention that has not been anticipated by the prior art.  See MPEP 716.03(b). Thirdly, although the supplied sales figures are impressive, no evidence of market share has been provided.  Gross sales figures do not show commercial success prima facie case of obviousness that has been established for including a weight in the existing prior art holiday ornament/jewelry boxes with flattened bottoms because the provided evidence does not meet the requirements set forth in MPEP 716.03. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784